Exhibit 10.1

Execution Version

 

 

MANAGEMENT AGREEMENT

among

LMRK ISSUER CO. 2 LLC,

LMRK PROPCO LLC

and

LD TALL WALL III LLC

and

LANDMARK INFRASTRUCTURE PARTNERS GP LLC,

as Manager

Dated as of November 30, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

Definitions

     1  

SECTION 2.

  

Appointment

     3  

SECTION 3.

  

Management Services

     3  

SECTION 4.

  

Administrative Services

     5  

SECTION 5.

  

Reporting

     6  

SECTION 6.

  

Other Services

     6  

SECTION 7.

  

Operation Standards

     7  

SECTION 8.

  

Authority of Manager

     7  

SECTION 9.

  

Operating Account; Receipts

     8  

SECTION 10.

  

Operating Budget and CapEx Budget

     9  

SECTION 11.

  

Operating Expenses and Capital Expenditures

     9  

SECTION 12.

  

Compensation

     10  

SECTION 13.

  

Employees

     11  

SECTION 14.

  

Books, Records, Inspections and Software

     11  

SECTION 15.

  

Insurance Requirements

     11  

SECTION 16.

  

Environmental

     12  

SECTION 17.

  

Cooperation

     12  

SECTION 18.

  

Representations and Warranties of Manager

     13  

SECTION 19.

  

Representations and Warranties of the Obligors

     15  

SECTION 20.

  

Permitted Activities; Limitation on Indebtedness

     16  

SECTION 21.

  

Removal or Substitution of Tenant Site Assets; Additional Asset Entities

     16  

SECTION 22.

  

Term of Agreement

     17  

SECTION 23.

  

Duties Upon Termination

     19  

 

i



--------------------------------------------------------------------------------

SECTION 24.

 

[Reserved]

     19  

SECTION 25.

 

Indemnities

     19  

SECTION 26.

 

Miscellaneous

     20  

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

Schedule I

 

–

 

List of Tenant Site Assets

Exhibit A

 

–

 

Initial Budget

Exhibit B

 

–

 

Form of Manager Report

Exhibit C

  –  

Form of Manager Extension Letter

 

iii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of November 30,
2017 (the “Effective Date”) by and among LMRK Issuer Co. 2 LLC, a Delaware
limited liability company (the “Issuer”), LMRK Propco LLC, a Delaware limited
liability company (“Propco”) and LD Tall Wall III LLC, a Delaware limited
liability company (“Tall Wall 3” and, together with Propco, the “Original Asset
Entities” and, together with any entity that becomes a party hereto after the
date hereof as an “Additional Asset Entity,” the “Asset Entities” and, the Asset
Entities and the Issuer, collectively, the “Obligors”) and Landmark
Infrastructure Partners GP LLC, a Delaware limited liability company (the
“Manager”).

SECTION 1.    Definitions.

(a)    Defined Terms. All capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to them in the Indenture. As
used in this Agreement, the following terms shall have the following meanings:

“Actual/360 Basis” shall mean the accrual of interest calculated on the basis of
the actual number of days elapsed during the relevant period in a year assumed
to consist of 360 days.

“Additional Asset Entity” shall have the meaning ascribed to it in the preamble
hereto.

“Administrative Services” shall have the meaning specified in Section 4(a).

“Agreement” shall mean this Management Agreement, together with all amendments
hereof and supplements hereto.

“Asset Entities” shall have the meaning ascribed to it in the preamble hereto.

“Available Funds” shall have the meaning specified in Section 26(f)(iii).

“Backup Manager” shall mean Wilmington Trust, National Association, and its
successors and permitted assigns, pursuant to the Backup Management Agreement.

“Backup Management Agreement” shall mean the Backup Management Agreement, dated
as of the date hereof, by and among the Issuer, the Manager, the Backup Manager
and the Indenture Trustee.

“Budget” shall mean each of the Operating Budget and the CapEx Budget.

“Effective Date” shall have the meaning ascribed to it in the preamble hereto.

“Expiration Date” shall mean December 31, 2017, as such date may be extended
from time to time pursuant to Section 22(a).

“Extension Notice” shall have the meaning specified in Section 22(a).

 

1



--------------------------------------------------------------------------------

“Indemnified Party” and “Indemnitor” shall mean the Manager (and its employees,
directors, officers, agents, representatives and shareholders) and Obligors,
respectively, as to Section 25(a) and shall mean the Obligors and Manager,
respectively, as to Section 25(b).

“Indenture” shall mean the Indenture, dated as of the date hereof, among the
Obligors and Wilmington Trust, National Association, as indenture trustee (the
“Indenture Trustee”).

“Information” shall have the meaning specified in Section 26(h).

“Management Fee” shall have the meaning specified in Section 12.

“Management Services” shall have the meaning specified in Section 3.

“Manager” shall have the meaning ascribed to it in the preamble hereto.

“Manager Report” shall have the meaning specified in Section 3(e).

“Obligors” shall have the meaning ascribed to it in the preamble hereto.

“Operating Account” shall have the meaning specified in Section 9(a).

“Operation Standards” shall mean the standards for the performance of the
Services set forth in Section 7.

“Original Asset Entities” shall have the meaning ascribed to it in the preamble
hereto.

“Other Services” shall have the meaning specified in Section 6(a).

“Permitted Activities” shall have the meaning specified in Section 20.

“Permitted Investments” shall have the meaning specified in the Cash Management
Agreement.

“Records” shall have the meaning specified in Section 14.

“Services” shall mean, collectively, the Management Services and the
Administrative Services.

“Servicing Agreement” shall mean the Servicing Agreement, dated as of the date
hereof, by and between the Indenture Trustee and Midland Loan Services, a
division of PNC Bank, National Association (the “Servicer”).

“Sub-Manager” shall have the meaning specified in Section 26(d).

“Sub-Management Agreement” shall have the meaning specified in Section 26(d).

 

2



--------------------------------------------------------------------------------

“Successor Manager” shall have the meaning specified in Section 26(h).

“Term” shall have the meaning specified in Section 22.

(b)    Rules of Construction. Unless the context otherwise requires:

(i)    a term has the meaning assigned to it;

(ii)    an accounting term not otherwise defined herein and accounting terms
partly defined herein, to the extent not defined, shall have the respective
meanings given to them under GAAP as in effect from time to time;

(iii)    “or” is not exclusive;

(iv)    “including” means including without limitation;

(v)    words in the singular include the plural and words in the plural include
the singular;

(vi)    all references to “$” are to United States dollars unless otherwise
stated;

(vii)    any agreement, instrument or statute defined or referred to in this
Agreement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;

(viii)    references to a Person are also to its permitted successors and
assigns; and

(ix)    the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

SECTION 2.    Appointment. On the terms and conditions set forth herein, each
Obligor hereby engages the Manager to perform the Services as described herein.
The Manager hereby accepts such engagement. The Manager is an independent
contractor, and nothing in this Agreement or in the relationship of any Obligor
with the Manager shall constitute a partnership, joint venture or any other
similar relationship.

SECTION 3.    Management Services. During the Term, the Manager shall, subject
to the terms hereof, perform those functions reasonably necessary to maintain,
manage and administer the Tenant Site Assets (collectively, the “Management
Services”), all in accordance with the Operation Standards. Without limiting the
generality of the foregoing, the Manager will have the following specific duties
in relation to the Tenant Site Assets:

(a)    Tenant Site Asset Operations. The Manager shall monitor and manage each
Asset Entity’s property rights associated with the Tenant Site Assets (including
negotiating

 

3



--------------------------------------------------------------------------------

renewals of Tenant Leases on behalf of the Asset Entities in the ordinary course
of business) and maintaining the Insurance Policies pursuant to Section 15
hereof. The Manager shall perform on behalf of each Asset Entity any obligation
reasonably required of such Asset Entity pursuant to any Tenant Lease, Asset
Agreement or other agreement related to the Tenant Site Assets (other than the
payment of amounts due from the Asset Entities thereunder, which payments shall
be paid out of the Operating Account as provided herein).

(b)    Administration of Tenant Leases. The Manager shall, on behalf of the
Asset Entities, (i) maintain a database of the Tenant Leases indicating, for
each Tenant Lease, the amount of all payments due from the Tenant thereunder and
the dates on which such payments are due, (ii) invoice all Rents and Receipts
due under the Tenant Leases and otherwise with respect to the Tenant Site
Assets, in each case to the extent required by such agreements and licenses, and
use commercially reasonable efforts to collect all such Receipts and Rents and
other amounts due under the Tenant Leases and otherwise, (iii) managing
delinquencies and defaults under the Tenant Leases, (iv) perform all services
required to be performed by the Asset Entities under the terms of the Tenant
Leases and (v) otherwise use commercially reasonable efforts to ensure
compliance on the part of the Asset Entities with the terms of the Transaction
Documents and each Asset Agreement and Tenant Lease, all in accordance with the
Operation Standards. Each Asset Entity hereby authorizes the Manager to take any
action the Manager deems to be necessary or appropriate to enforce the terms of
the Transaction Documents and each Asset Agreement and Tenant Lease in
accordance with the Operation Standards, including the right to exercise (or not
to exercise) any right such Asset Entity may have to collect Rent and other
amounts due under the Asset Agreements or Tenant Leases (whether through
judicial proceedings or otherwise), to terminate any Tenant Lease, Asset
Agreement or to evict any Tenant. The Manager shall also have the right, in
accordance with the Operation Standards, to compromise, settle and otherwise
resolve claims and disputes with regard to the Asset Agreements and Tenant
Leases. The Manager may agree to any modification, waiver or amendment of any
term of, forgive any payment on, and permit the release of any Tenant on, any
Asset Agreement or Tenant Lease pertaining to the Tenant Site Assets as it may
determine to be necessary or appropriate in accordance with the Operation
Standards.

(c)    Compliance with Law, Etc. The Manager will take such actions within its
reasonable control as may be necessary to comply in all material respects with
any and all laws, ordinances, orders, rules, regulations, requirements, permits,
licenses, certificates of occupancy, statutes and deed restrictions applicable
to the Tenant Site Assets. The cost of complying with this paragraph shall be
the responsibility of the Asset Entities, shall be considered an Operating
Expense, shall be included in the Operating Budget and shall be payable out of
the Operating Account.

(d)    Within two (2) Business Days of identification thereof, the Manager shall
transfer all amounts deposited into the Lock Box Account and attributable to the
Tenant Site Assets to the Collection Account.

(e)    On the day that is four (4) Business Days prior to each Payment Date, the
Manager shall furnish to the Issuer, the Servicer, the Indenture Trustee and the
Backup Manager a report (the “Manager Report”) in substantially the form
attached as Exhibit B with respect to the periods specified therein. In
addition, the Manager shall provide to the Servicer an updated

 

4



--------------------------------------------------------------------------------

Tenant Lease database no less frequently than every six (6) months. The Manager
shall, upon request, furnish such additional information pertaining to the
Tenant Site Assets as each Rating Agency may reasonably request in writing, to
the extent in the possession of the Manager or available to the Manager without
undue burden or expense. The Manager shall, upon request in writing, furnish
such additional information to the Servicer as the Servicer deems reasonably
necessary to perform its duties under the Servicing Agreement, to the extent in
the possession of the Manager or available to the Manager without undue burden
or expense.

(f)    In the event that the Manager has the right to terminate a Tenant Lease
on the basis of a cross-default to a lease that is not a Tenant Lease, the
Manager agrees not to terminate the related Tenant Lease unless the Manager
reasonably believes (and certifies to the Servicer) that (1) there is a
significant risk of the Tenant defaulting under the related Tenant Lease or
(2) the Manager will be able to replace such Tenant Lease with a new Tenant
Lease with an equal or greater term and after giving effect to such replacement,
the pro forma Annualized Net Cash Flow with respect to the related Tenant Site
Asset will be at least equal to the Annualized Net Cash Flow for such Tenant
Site Asset immediately prior to the replacement.

SECTION 4.    Administrative Services.

(a)    During the Term of this Agreement, the Manager shall, subject to the
terms hereof, provide to each Obligor the following administrative services in
accordance with the Operation Standards (collectively, the “Administrative
Services”):

(i)    clerical, bookkeeping and accounting services, including maintenance of
general records of the Obligors, as necessary or appropriate in light of the
nature of the Obligors’ business and the requirements of the Indenture and the
other Transaction Documents;

(ii)    maintain accurate books of account and records of the transactions of
each Obligor, render statements or copies thereof from time to time as
reasonably requested by such Obligor;

(iii)    prepare and file, or cause to be prepared and filed, all franchise,
withholding, income and other tax returns of such Obligor required to be filed
by it and arrange for any taxes owing by such Obligor to be paid to the
appropriate authorities out of funds of such Obligor available for such purpose,
all on a timely basis and in accordance with applicable law, rules or
regulations;

(iv)    administer such Obligor’s performance under the Indenture and the other
Transaction Documents, including (A) preparing and delivering (or causing to be
prepared and delivered) on behalf of such Obligor such Opinions of Counsel,
Officers’ Certificates, reports, notices and other documents as are required
under such Indenture and the other Transaction Documents and (B) holding,
maintaining and preserving such Indenture and the other Transaction Documents
and books and records relating to such Indenture and the other Transaction
Documents and the transactions contemplated or funded thereby, and making such
books and records available for inspection in accordance with the terms of such
Indenture and the other Transaction Documents;

 

5



--------------------------------------------------------------------------------

(v)    take all actions on behalf of such Obligor as may be necessary or
appropriate in order for such Obligor to remain duly organized and qualified to
carry out its business under applicable law, rules or regulations, including
making all necessary or appropriate filings with federal, state and local
authorities under corporate and other applicable statutes; and

(vi)    manage all litigation instituted by or against such Obligor, including
retaining on behalf of and for the account of such Obligor legal counsel to
perform such services as may be necessary or appropriate in connection therewith
and negotiating any settlements to be entered into in connection therewith;
provided that, with respect to any such litigation that refers to any property
interest of the Indenture Trustee, on behalf of the Noteholders, in litigation
papers accompanying a summons as a result of the conveyance by an Asset Entity
to the Indenture Trustee, the Manager shall act on behalf of the Indenture
Trustee to manage such litigation and shall promptly advise the Indenture
Trustee and the Servicer, what action, if any, the Manager is taking, or intends
to take, in connection therewith; provided, further, the Manager shall answer
and appear on the Indenture Trustee’s behalf, but in no event shall the Manager
accept a default judgment to the extent the related proceeding asserts any
personal or institutional claims against the Indenture Trustee without the
consent of the Indenture Trustee; provided, further, that, during a Special
Servicing Period, the Servicer shall be entitled to assume the rights and
obligations of the Manager pursuant to this clause (vi).

(b)    The Obligors acknowledge that, for tax purposes, the Manager will
allocate the value of its services among the Obligors on a basis determined by
the Manager in its reasonable discretion and the Obligors agree to be bound by
such allocation and to file any required tax returns on a basis consistent with
such allocation.

SECTION 5.    Reporting. The Manager shall maintain full and accurate books of
accounts and other records reflecting the results of the operations of the
Tenant Site Assets on a consolidated basis and shall deliver to the Indenture
Trustee and the Servicer (in a form reasonably satisfactory to the Servicer)
within forty-five (45) days after the end of each calendar month, commencing
with the month of December, reports of Operating Expenses (presented on a
monthly and year to date basis).

SECTION 6.    Other Services.

(a)    The Manager may, subject to Section 6(b) below, provide to each Asset
Entity marketing and leasing services in accordance with the Operation Standards
(collectively, the “Other Services”). Such services may include marketing of
Site Space, conducting diligence on potential new tenants and procuring Tenant
Leases with third party customers for the Tenant Site Assets, including locating
potential Tenants, negotiating Tenant Leases with such Tenants and executing or
brokering Tenant Leases as agent and attorney-in-fact for the Asset Entities
(including renewals, expansions, equipment changes, rental abatements,
relocations, maintenance agreements, terminations and extensions of such Tenant
Leases). To the extent that the Manager agrees to provide such services, the
Manager shall have complete authority to negotiate all of the terms of each
Tenant Lease, both economic and non-economic, as well as complete authority to
negotiate and execute amendments and other modifications thereto in the

 

6



--------------------------------------------------------------------------------

name of or on behalf of the Asset Entities; provided, however, that the terms of
any Tenant Lease or amendment or modification thereof shall be on commercially
reasonable terms and in accordance with the Operation Standards. Notwithstanding
the absence of an agreement to provide such services, the Asset Entities
specifically authorize the Manager to develop, operate and maintain marketing
materials, including an internet website, pursuant to which the Tenant Site
Assets may be marketed as an integrated network (including other outdoor
advertising sites owned or operated by the Manager or its Affiliates other than
the Asset Entities), recognizing that such marketing efforts may not identify
the particular Asset Entity related to a particular Tenant Site Asset.

(b)    Any provision of Other Services to the Asset Entities by the Manager
shall be subject to an additional agreement between the Manager and the
Obligors, pursuant to which the Obligors shall agree to provide additional
compensation to the Manager; provided that the obligation to pay any such
additional compensation shall be limited to, and payable only from and to the
extent of, funds otherwise available to the Obligors in accordance with
Section 5.01(a)(xiv) of the Indenture.

SECTION 7.    Operation Standards. The Manager shall perform the Services in
accordance with and subject to the terms of the Indenture and the other
Transaction Documents, the Tenant Leases, the Asset Agreements and applicable
law, rules or regulations and, to the extent consistent with the foregoing,
(i) using the same degree of care, skill, prudence and diligence that the
Manager employed in the management of Tenant Site Assets prior to the date
hereof and, to the extent applicable, that the Manager uses for other similar
assets it manages and (ii) with the objective of timely collections of Rents
under the Tenant Leases. The Manager hereby acknowledges that it has received a
copy of the Indenture and the other Transaction Documents and agrees not to take
any action or fail to take any action within its control that would cause the
Obligors to be in default thereunder. The services performed in relation to the
Tenant Site Assets shall be of a scope and quality not less than those generally
performed by professional managers performing services consistent with those
required of the Manager under this Agreement for assets similar in type and
quality to the Tenant Site Assets that are located in the same geographical
market areas as the Tenant Site Assets.

SECTION 8.    Authority of Manager. During the Term, the parties recognize that
the Manager will be acting as the exclusive agent of the Obligors with regard to
the Services described herein. Each Asset Entity hereby grants to the Manager
the exclusive right and authority, and hereby appoints the Manager as its true
and lawful attorney-in-fact, with full authority in the place and stead of such
Asset Entity and in the name of such Asset Entity, to negotiate, execute,
implement, amend or terminate, as circumstances dictate, for and on behalf of
such Asset Entity, any and all Tenant Leases, Asset Agreements, contracts,
permits, licenses, registrations, approvals, amendments and other instruments,
documents and agreements as the Manager deems necessary or advisable in
accordance with the Operation Standards. The Manager will also have the
authority to enforce, terminate and compromise disputes under all Tenant Leases,
Asset Agreements and all other agreements and documents, as the Manager deems
necessary and desirable. In addition, the Manager will have full discretion in
determining (subject to the Operation Standards and subject to the limitations
set forth in Section 4(a)(vi)) whether to commence litigation on behalf of an
Asset Entity, and will have full authority to act on behalf of each Asset Entity
in any litigation proceedings or settlement discussions

 

7



--------------------------------------------------------------------------------

commenced by or against any Asset Entity. Each Asset Entity shall promptly
execute such other or further documents as the Manager may from time to time
reasonably request to more completely effect or evidence the authority of the
Manager hereunder, including the delivery of such powers of attorney (or other
similar authorizations) as the Manager may reasonably request to enable it to
carry out the Services hereunder.

SECTION 9.    Operating Account; Receipts.

(a)    Operating Account. On or prior to the Effective Date, the Manager shall
establish, and at all times during the Term of this Agreement shall maintain,
one or more operating bank accounts in the name of an Obligor or on behalf of
one or more Asset Entities (such account or accounts being the “Operating
Account”). The Asset Entities shall deposit or cause to be deposited funds
received in accordance with Sections 5.01(a)(v) and 5.01(a)(vii) of the
Indenture into the Operating Account for the payment of Capital Expenditures and
Operating Expenses (other than Impositions and Insurance Premiums that are to be
paid from (and to the extent of) available cash on deposit in the Impositions
and Insurance Reserve Account pursuant to the Indenture) in accordance with the
amounts and timing set forth in the Budget. At all times during the Term of this
Agreement the Manager shall have full access to the Operating Account for the
purposes set forth herein, and all checks or disbursements from the Operating
Account will require only the signature of the Manager. Funds may be withdrawn
by the Manager from the Operating Account only (i) to pay Operating Expenses and
Capital Expenditures in accordance with the terms hereof, (ii) to withdraw
amounts deposited in error and (iii) if the Manager determines, in accordance
with the Operation Standards, that the amount on deposit in the Operating
Account exceeds the amount required to pay the Operating Expenses and Capital
Expenditures as the same become due and payable, to make such other
distributions as the Issuer may direct. The Manager may direct any institution
maintaining the Operating Account to invest the funds held therein in one or
more Permitted Investments as the Manager may select in its discretion. All
interest and investment income realized on funds deposited therein shall be
deposited to the Operating Account.

(b)    Receipts. The Manager shall cause all Receipts to be deposited directly
into the applicable Lock Box Account as required by the Indenture and the other
Transaction Documents. The Manager acknowledges that the Obligors are obligated
under the Transaction Documents to direct all Tenants and other Persons
obligated to pay any Rents and Receipts directly to the applicable Lock Box
Account for deposit into the Collection Account. The Manager agrees to comply
(and to cooperate with the Asset Entities in complying) with such requirements
and directions, and the Manager agrees to give no direction to any Tenant or
other Person in contravention of such requirements or directions, nor otherwise
to cause any Rents or Receipts to be paid to the Asset Entities, the Manager or
any other Person, whether at the direction of the Asset Entities or otherwise.
In the event the Manager shall for any reason receive any Receipts, the Manager
shall deposit the same within four (4) Business Days of identification of such
amounts into the applicable Lock Box Account. The Manager hereby disclaims any
and all interests in each of the Accounts and in any of the Receipts. Upon
written notice from the Indenture Trustee or the Servicer that an Event of
Default has occurred under the Indenture or the other Transaction Documents, the
Manager agrees to apply Receipts as instructed by the Servicer.

 

8



--------------------------------------------------------------------------------

SECTION 10.    Operating Budget and CapEx Budget. Contemporaneously with the
execution and delivery of this Agreement, the Manager and the Obligors have
agreed on an initial Operating Budget and CapEx Budget for the period beginning
on November 5, 2017 through the end of calendar year 2017, copies of which are
attached as Exhibit A. On or before December 15 of each year, commencing in
2018, the Manager shall deliver to the Issuer and the Servicer (and if so
requested by the Indenture Trustee promptly upon the Indenture Trustee’s
request) an Operating Budget and CapEx Budget for the following calendar year
(in each case presented on a monthly and annual basis). The Operating Budget
shall identify and set forth the Manager’s reasonable estimate of all Operating
Expenses on a line-item basis consistent with the form of Operating Budget
attached as Exhibit A subject to the limitations set forth in Section 7.02(b) of
the Indenture. Each of the parties hereto acknowledges and agrees that the
Operating Budget and the CapEx Budget represent estimates only, and that actual
Operating Expenses and Capital Expenditures may vary from those set forth in the
applicable Budget. In the event the Manager determines, in accordance with the
Operation Standards, that the actual Operating Expenses or Capital Expenditures
for any year will materially differ from those set forth in the applicable
Budget for such year, the Manager may, subject to the Indenture and the other
Transaction Documents, modify or supplement such Budget in its discretion to
reflect such differences.

SECTION 11.    Operating Expenses and Capital Expenditures.

(a)    The Manager is hereby authorized to incur Operating Expenses and to make
Capital Expenditures on behalf of the Asset Entities, the necessity, nature and
amount of which may be determined in the Manager’s discretion in accordance with
the Operation Standards. The Manager shall use commercially reasonable efforts
to incur Operating Expenses and to make Capital Expenditures within the limits
prescribed by the Budgets; provided that the Manager may at any time incur
Operating Expenses and make Capital Expenditures in amounts that exceed the
Operating Expenses or Capital Expenditures, as the case may be, specified in the
applicable Budget if and to the extent that the Manager determines in accordance
with the Operation Standards that it is necessary or advisable to do so.

(b)    The Manager shall maintain accurate records with respect to each Tenant
Site Asset reflecting the status of real estate and personal property taxes for
Fee Sites, Insurance Premiums and other Operating Expenses payable in respect
thereof and shall furnish to the Issuer and the Servicer from time to time such
information regarding the payment status of such items as the Issuer or the
Servicer may from time to time reasonably request. The Manager shall arrange for
the payment of all such real estate and personal property taxes, Insurance
Premiums and other Operating Expenses payable by the Asset Entities as the same
become due and payable out of funds available for that purpose in the
Impositions and Insurance Reserve Account (in the manner contemplated by
Section 4.03 of the Indenture) or the Operating Account, as applicable. All
Operating Expenses will be funded through the Impositions and Insurance Reserve
Account or the Operating Account, as applicable, and the Manager shall have no
obligation to subsidize, incur, or authorize any Operating Expense that cannot,
or will not, be paid by or through the Impositions and Insurance Reserve Account
or the Operating Account. If the Manager determines that the funds on deposit in
the Impositions and Insurance Reserve Account and the Operating Account are not
sufficient to pay all Operating Expenses related to the Tenant Site Assets as
the same shall become due and payable, the Manager shall notify the Issuer, the

 

9



--------------------------------------------------------------------------------

Servicer and the Indenture Trustee of the amount of such deficiency and, subject
to the applicable provisions of the Indenture and other Transaction Documents,
the Obligors shall deposit the amount of such deficiency therein as soon as
practicable. In the event of any such deficiency, the Manager may, in its sole
discretion and in accordance with the Indenture, elect to pay such Operating
Expenses out of its own funds, but shall have no obligation to do so. The
Obligors, jointly and severally, shall be obligated to pay or reimburse the
Manager for all such Operating Expenses paid by the Manager out of its own funds
together with interest thereon at the Prime Rate (as such terms is defined in
the Servicing Agreement) on an Actual/360 Basis, payable as an Additional Issuer
Expense in accordance with Section 5.01(a)(iii) of the Indenture, and such
reimbursement obligation shall survive the expiration of the termination of this
Agreement.

SECTION 12.    Compensation. In consideration of the Manager’s agreement to
perform the Services during the Term hereof, the Obligors hereby jointly and
severally agree to pay to the Manager a fee (the “Management Fee”), for each
Collection Period, equal to 1.5% of the Operating Revenues of the Obligors for
such Collection Period. Such fee in respect of each Collection Period shall be
payable to the Manager by the Indenture Trustee, solely from the Collection
Account (subject to the availability of funds for such purpose in accordance
with Section 5.01(a)(vi) of the Indenture) on each Payment Date. On the day that
is three (3) Business Days prior to each Payment Date, the Manager shall report
to the Obligors and the Servicer the Management Fee then due and payable based
on the information regarding Operating Revenues for the immediately preceding
Collection Period then available to it. If the Manager subsequently determines
that the Management Fee so paid to it for any Collection Period was less than
what should have been paid (based on a re-computation of the Operating Revenues
for such Collection Period), then the Management Fee for the next Collection
Period shall be increased by the amount of the underpayment. If the Manager
subsequently determines that the Management Fee so paid to it for any Collection
Period was higher than what should have been paid (based on a re-computation of
the Operating Revenues for such Collection Period), then the Management Fee for
the next Collection Period shall be reduced by the amount of the overpayment.
Upon the expiration or earlier termination of this Agreement as set forth in
Section 22, the Manager shall be entitled to receive, on the next succeeding
Payment Date, the portion of the Management Fee which was earned by the Manager
through the effective date of such expiration or termination (such earned
portion being equal to the product of (a) the total Management Fee that would
have been payable for the Collection Period in which such expiration or
termination occurred had this Agreement remained in effect and (b) a fraction,
the numerator of which is the number of days in such month through the effective
date of such expiration or termination and the denominator of which is the total
number of days in such month). Notwithstanding anything to the contrary in this
Section 12, the Management Fee for the first Payment Date following the Closing
Date shall be based on Operating Revenues for the period beginning on the
Closing Date and ending on the last day of the initial Collection Period. The
Manager shall be entitled to no other fees or payments from the Obligors as a
result of the termination or expiration of this Agreement in accordance with the
terms hereof. None of the expenses necessary to the performance of the Manager’s
duties (other than Operating Expenses, Capital Expenditures, the indemnities
described in Section 24 and the Other Services described in Section 6) will be
paid by the Obligors.

 

10



--------------------------------------------------------------------------------

SECTION 13.    Employees. The Manager shall employ, supervise and pay (or
contract with a third party, including an Affiliate of the Manager, to provide,
supervise and pay) at all times a sufficient number of capable employees as may
be necessary for the Manager to perform the Services hereunder in accordance
with the Operation Standards. All employees of the Manager will be employed at
the sole cost of the Manager. All matters pertaining to the employment,
supervision, compensation, promotion and discharge of such employees are the
sole responsibility of the Manager, who is, in all respects, the employer of
such employees. To the extent the Manager, its designee, or any subcontractor
negotiates with any union lawfully entitled to represent any such employees, it
shall do so in its own name and shall execute any collective bargaining
agreements or labor contracts resulting therefrom in its own name and not as an
agent for any Obligor. The Manager shall comply in all material respects with
all applicable laws and regulations related to workers’ compensation, social
security, ERISA, unemployment insurance, hours of labor, wages, working
conditions and other employer-employee related subjects. The Manager is
independently engaged in the business of performing management and operation
services as an independent contractor. All employment arrangements in connection
with the Manager’s performance of the Services hereunder are therefore solely
the Manager’s concern and responsibility, and the Obligors shall have no
liability with respect thereto.

SECTION 14.    Books, Records, Inspections and Software. The Manager shall, on
behalf of the Obligors, keep (or cause to be kept) such materially accurate and
complete books and other records pertaining to the Tenant Site Assets and the
Services as may be necessary or appropriate under the Operation Standards. Such
books and records shall include all Tenant Leases, Asset Agreements, corporate
records, monthly summaries of all accounts receivable and accounts payable,
maintenance records, Insurance Policies, receipted bills and vouchers (including
tax receipts, vouchers and invoices) and other documents and papers pertaining
to the Tenant Site Assets. All such books and records (“Records”) shall be kept
in an organized fashion and in a secure location. During the Term, the Manager
shall afford to the Obligors, the Servicer, the Indenture Trustee and the Backup
Manager reasonable access to any Records relating to the Tenant Site Assets and
the Services within its control, except to the extent it is prohibited from
doing so by applicable law or the terms of any applicable obligation of
confidentiality or to the extent such information is subject to a privilege
under applicable law to be asserted on behalf of the Obligors. Such access shall
be afforded without charge but only upon reasonable prior written request and
during normal business hours at the offices of the Manager designated by it. The
Manager will provide to the Backup Manager such licenses for software and access
to the Manager’s computers as the Backup Manager shall reasonably require for
the performance of its duties hereunder and under the Backup Management
Agreement.

SECTION 15.    Insurance Requirements. The Manager shall maintain (or cause to
be maintained), on behalf of the Obligors, all Insurance Policies required to be
maintained by the Obligors pursuant to the Indenture and other Transaction
Documents and such other Insurance Policies as the Manager shall determine to be
necessary or appropriate in accordance with the Operation Standards. The Manager
shall prepare and present, on behalf of the Obligors, claims under any such
insurance policy in a timely fashion in accordance with the terms of such
policy. Any payments on such policies shall be made to the Manager as agent of
and for the account of the Obligors (and on behalf of the Obligors, for the
benefit of and to be held in trust for the Indenture Trustee to the extent
provided in the Indenture), except as otherwise required by the

 

11



--------------------------------------------------------------------------------

Indenture and other Transaction Documents. All such payments shall be applied in
accordance with the Indenture and the other Transaction Documents or, if the
Indenture and the other Transaction Documents do not specify an application,
shall be deposited into the Operating Account. The Manager shall provide to the
Indenture Trustee and the Servicer on behalf of the Obligors such evidence of
insurance and payments of the premiums thereof required pursuant to the
Obligors’ obligations under Section 7.05 of the Indenture.

SECTION 16.    Environmental.

(a)    The Obligors hereby represent and warrant as to each Tenant Site Asset
that none of the Obligors have Knowledge of any material violations of
Environmental Laws at the related Tenant Site.

(b)    The Manager shall not consent to the installation, use or incorporation
into the Tenant Site Assets of any Hazardous Materials in violation of
applicable Environmental Laws and shall not consent to the discharge,
dispersion, release, storage, treatment, generation or disposal of any
pollutants or toxic or Hazardous Materials in material violation of
Environmental Law and covenants and agrees to take reasonable steps to comply in
all material respects with the Environmental Laws.

(c)    The Manager covenants and agrees (i) that it shall advise the Issuer, the
Indenture Trustee, the Servicer and the Backup Manager in writing of each notice
of any material violation of Environmental Law of which the Manager has
Knowledge, promptly after the Manager obtains Knowledge thereof and (ii) to
deliver promptly to the Issuer, the Indenture Trustee, the Servicer and the
Backup Manager copies of all communications from any federal, state and local
governmental authorities received by the Manager concerning any such violation
and Hazardous Material on, at or about the Tenant Site Assets.

SECTION 17.    Cooperation. Each Obligor and the Manager shall cooperate with
the other parties hereto in connection with the performance of any
responsibility required hereunder, under the Transaction Documents, or otherwise
related to the Tenant Site Assets or the Services. In the case of the Obligors,
such cooperation shall include (i) executing such documents or performing such
acts as may be required to protect, preserve, enhance, or maintain the Tenant
Site Assets or the Operating Account, (ii) executing such documents as may be
reasonably required to accommodate a Tenant or its installations,
(iii) furnishing to the Manager, on or prior to the Effective Date, all keys,
key cards or access codes required in order to obtain access to the Tenant Site
Assets, (iv) furnishing to the Manager, on or prior to the Effective Date, all
books, records, files, abstracts, contracts, Tenant Leases, Asset Agreements,
materials and supplies, Budgets and other Records relating to the Tenant Site
Assets or the performance of the Services and (v) providing to the Manager such
other information as the Manager considers reasonably necessary for the
effective performance of the Services. In the case of the Manager, such
cooperation shall include cooperating with the Indenture Trustee, the Servicer,
the Backup Manager, potential purchasers of any of the Tenant Site Assets,
appraisers, sellers of sites or related Tenant Site Assets, auditors and their
respective agents and representatives, with the view that such parties shall be
able to perform their duties efficiently and without interference.

 

12



--------------------------------------------------------------------------------

SECTION 18.    Representations and Warranties of Manager. The initial Manager
makes the following representations and warranties to the Obligors all of which
shall survive the execution, delivery, performance or termination of this
Agreement:

(a)    The Manager is a limited liability company, validly existing and in good
standing under the laws of the State of Delaware.

(b)    The Manager’s execution and delivery of, performance under, and
compliance with this Agreement, will not violate the Manager’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a material breach
of, any material agreement or other material instrument to which it is a party
or by which it is bound.

(c)    The Manager has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d)    Each Transaction Document to which the Manager is a party, assuming the
due authorization, execution and delivery of such Transaction Document by each
of the other parties thereto, constitutes a valid, legal and binding obligation
of the Manager, enforceable against the Manager in accordance with the terms
thereof, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(e)    The Manager is not in violation of, and its execution and delivery of,
performance under and compliance with each of the Transaction Documents to which
it is a party will not constitute a violation of, any law, any order or decree
of any court or arbiter, or any order, regulation or demand of any federal,
state or local governmental or regulatory authority, which violation, in the
Manager’s good faith and reasonable judgment, is likely to affect materially and
adversely either the ability of the Manager to perform its obligations under the
Transaction Documents to which it is a party or the financial condition of the
Manager.

(f)    No consent, approval, authorization or order of any state or federal
court or governmental agency or body is required for the consummation by the
Manager of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained.

(g)    No litigation is pending or, to the Manager’s Knowledge, threatened
against the Manager that, if determined adversely to the Manager, would prohibit
the Manager from entering into any of the Transaction Documents to which it is a
party, or that, in the Manager’s good faith and reasonable judgment, is likely
to materially and adversely affect either the ability of the Manager to perform
its obligations under the Transaction Documents to which it is a party or the
financial condition of the Manager.

 

13



--------------------------------------------------------------------------------

(h)    The Manager is not (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that target of comprehensive OFAC
sanctions, or (iii) otherwise blocked, or subject to comprehensive sanctions
under other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act or any similar
law or regulation with respect to Iran or any economic sanctions regulations
administered and enforced by the United States or any enabling legislation or
executive order relating to any of the foregoing (collectively, “U.S. Economic
Sanctions”) (each OFAC Listed Person and each other Person, entity, organization
and government of a country described in clause (i), clause (ii) or clause
(iii), a “Blocked Person”). The Manager has not been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

(i)    The Manager (i) has not been found in violation of, charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. Economic
Sanctions violations, (ii) is not, to the actual knowledge of the Manager, under
investigation by any Governmental Authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations, (iii) has not been
assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has not had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws.

(j)

(i)    In the past five, years, the Manager (i) has not been charged with, or
convicted of bribery or any other anti-corruption related offense under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Applicable Anti-Corruption Laws”), (ii) to
the actual knowledge of the Manager, is not under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Applicable
Anti-Corruption Laws, and (iii) has not been assessed civil or criminal
penalties under any Applicable Anti-Corruption Laws.

(ii)    To the actual knowledge of the Manager, the Manager has not, within the
last five years, directly or indirectly offered, promised, given, paid,
authorized, solicited, accepted, or received anything of value to or from any
Person (including a Governmental Official or a commercial counterparty) for the
purposes of: (i) improperly influencing any act, decision or failure to act,
(ii) improperly inducing a Person to do or omit to do any act in violation of
their duty, or (iii) improperly inducing a Person to use his or her influence to
affect any act or decision; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in material violation of
any applicable law or regulation.

 

14



--------------------------------------------------------------------------------

(iii)    The Manager has established policies and procedures which it reasonably
believes are adequate to ensure that it will continue to be in material
compliance with the Applicable Anti-Corruption Laws.

SECTION 19.    Representations and Warranties of the Obligors. Each Obligor
makes the following representations and warranties to the Manager all of which
shall survive the execution, delivery, performance or termination of this
Agreement:

(a)    Such Obligor is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

(b)    Such Obligor’s execution and delivery of, performance under, and
compliance with this Agreement, will not violate such Obligor’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
agreement or other instrument to which it is a party or by which it is bound,
except where such violation, breach or default in such Obligor’s good faith and
reasonable judgment, is not reasonably likely to affect materially and adversely
either the ability of such Obligor to perform its obligations under this
Agreement or the financial condition of such Obligor.

(c)    Such Obligor has the full power and authority to own its Tenant Site
Assets, to conduct its business as presently conducted by it and to enter into
and consummate all transactions contemplated by this Agreement, has duly
authorized the execution, delivery and performance of this Agreement, and has
duly executed and delivered this Agreement.

(d)    This Agreement, assuming the due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of such Obligor, enforceable against such Obligor in accordance with
the terms hereof, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.

(e)    Such Obligor is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, except such violation, in such Obligor’s good faith and
reasonable judgment, is not reasonably likely to affect materially and adversely
either the ability of such Obligor to perform its obligations under this
Agreement or the financial condition of such Obligor.

(f)    No consent, approval, authorization or order of any state or federal
court or governmental agency or body is required for the consummation by such
Obligor of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained or that,
in such Obligor’s good faith and reasonable judgment, is not reasonably likely
to materially and adversely affect either the ability of such Obligor to perform
its obligations under this Agreement or the financial condition of such Obligor.

 

15



--------------------------------------------------------------------------------

(g)    No litigation is pending or, to the Obligor’s Knowledge, threatened
against such Obligor that, if determined adversely to such Obligor, would
prohibit such Obligor from entering into this Agreement or that, in such
Obligor’s good faith and reasonable judgment, is reasonably likely to materially
and adversely affect either the ability of such Obligor to perform its
obligations under this Agreement or the financial condition of such Obligor.

SECTION 20.    Permitted Activities. For the avoidance of doubt, it is
understood and agreed that nothing contained in this Agreement shall restrict
the Manager, its employees, its agents or its Affiliates (or impose a duty on
the Manager or any such other Person to refrain) from engaging in any business
relating to managing, for itself, its Affiliates or others, similar assets
(including the ownership, operation, maintenance, leasing or marketing of tenant
site assets for itself or for others) without regard to any conflicts which may
arise in connection therewith and even if, by doing so, such activities could be
construed to be in competition with the business activities of the Obligors,
subject only to the restrictions set forth below in items (i), (ii) and (iii)
(“Permitted Activities”). In the conduct of Permitted Activities the Manager
agrees that (i) if the Manager arranges for a lease of a tenant site asset with
a tenant that is also a Tenant under a Tenant Lease, such new lease will be
separate from and independent of the Tenant Lease(s) between the Tenant and the
related Asset Entity, (ii) unless a Tenant Site Asset has been disposed of or
terminated by an Asset Entity in accordance with the Indenture and the other
Transaction Documents, the Manager will not solicit a Tenant to terminate a
Tenant Lease for a Tenant Site Asset and replace such Tenant Lease with a tenant
site asset owned, leased or managed by a Person that is not an Asset Entity and
(iii) in all cases the Manager shall perform its duties and obligations
hereunder in accordance with the Operation Standards notwithstanding any
potential conflicts of interest that may arise, including any relationship that
the Manager may have with any other owners of tenant site assets that it
manages.

SECTION 21.    Removal or Substitution of Tenant Site Assets; Additional Asset
Entities. If, during the Term of this Agreement, an Asset Entity assigns,
disposes of or otherwise transfers all of its right, title and interest in and
to any Tenant Site Asset to a Person other than another Asset Entity, the
Indenture Trustee or a designee of the Indenture Trustee (whether pursuant to a
taking under the power of eminent domain or otherwise) or otherwise ceases to
have an interest in a Tenant Site Asset, this Agreement shall terminate (as to
that Tenant Site Asset only) on the date of such assignment or transfer or other
event and the Obligors shall promptly deliver to the Manager (with a copy to the
Servicer) an amended Schedule I reflecting the removal of such Tenant Site Asset
from the scope of this Agreement. Upon the termination of this Agreement as to a
particular Tenant Site Asset, the Manager and the respective Asset Entity that
owns such Tenant Site Asset shall be released and discharged from all liability
hereunder with respect to such Tenant Site Asset for the period from and after
the applicable termination date (except for rights and obligations hereunder
that are expressly stated to survive such termination). In addition, the
Obligors may at any time add any additional Tenant Site Asset to Schedule I in
connection with a substitution or property addition (including addition by use
of a Site Acquisition Account) permitted under the terms of the Indenture and
the other Transaction Documents (excluding, for the avoidance of doubt, the
addition of any Deferred

 

16



--------------------------------------------------------------------------------

Additional Tenant Site Assets to an Asset Entity). Upon such substitution or
property addition, the Obligors shall promptly deliver to the Manager (with a
copy to the Servicer) an amended Schedule I reflecting the addition of such
Tenant Site Assets. In addition, effective upon the accession to the Indenture
of an Additional Asset Entity, such Additional Asset Entity shall become a party
hereto as an Additional Asset Entity and the Additional Obligor Tenant Site
Assets of such Additional Asset Entity shall become Tenant Site Assets managed
hereunder. The Obligors shall promptly deliver to the Manager (with a copy to
the Servicer) an amended Schedule I reflecting the addition of any such Tenant
Site Assets, whereupon the Manager shall assume responsibility for the
performance of the Management Services hereunder with respect to such Tenant
Site Assets and Administrative Services with respect to such Additional Asset
Entity.

SECTION 22.    Term of Agreement.

(a)    Term. This Agreement shall be in effect during the period (the “Term”)
commencing on the date hereof and ending at 5:00 P.M. (New York time) on the
Expiration Date, unless sooner terminated in accordance with the provisions of
this Section 22. The Expiration Date under this Agreement may be extended from
time to time at the option of the Issuer (or the Servicer on its behalf), acting
in its sole and absolute discretion, for successive one (1) month periods (so
that the Expiration Date is the last day of each calendar month) by written
notice to that effect to the Manager (with a copy to the Indenture Trustee and
the Backup Manager) from the Issuer (or the Servicer on its behalf), as the case
may be, delivered on or prior to the then-current Expiration Date (an “Extension
Notice”); provided that the Servicer shall not have the right to extend the
Expiration Date after the payment in full of the Obligations. Each of the
Obligors and the Manager agree that if the Issuer fails to deliver an Extension
Notice to the Manager by the Expiration Date (or if such day is not a Business
Day, on the following Business Day) the Manager shall, on such Expiration Date
(or such subsequent Business Day), provide the Servicer (with a copy to the
Indenture Trustee and the Backup Manager) with notice of such failure and the
Servicer shall have ten (10) Business Days following its receipt of such notice
to deliver an Extension Notice to the Manager, and notwithstanding the first
sentence of this Section 22(a), this Agreement shall continue in effect for such
ten (10) Business Days, unless the Servicer shall deliver a notice that it does
not intend to deliver an Extension Notice. Upon the delivery of such Extension
Notice, the Expiration Date shall be extended to the end of the month following
the Expiration Date as in effect immediately prior to such Extension Notice.
Upon delivery of an Extension Notice, the then-current Expiration Date shall be
automatically extended to the date specified therein without any further action
by any party.

(b)    Termination for Cause. The Issuer or the Indenture Trustee (or the
Servicer on its behalf) shall renew this Agreement, unless otherwise directed by
the Servicer (and if any one or more of the following events shall have occurred
and be continuing, the Servicer shall so direct when directed by Noteholders
representing more than 50% of the aggregate outstanding Class Principal Balance
of all Classes of Notes), which direction may be given only following the
occurrence of one or more of the following events: (i) the declaration of an
Event of Default, (ii) the DSCR falls to less than 1.10 to 1.0 as of the end of
any calendar month and the Servicer reasonably determines that such decline in
the DSCR is primarily attributable to acts or omissions of the Manager rather
than factors affecting the Obligors’ industry generally, (iii) the Manager has
engaged in fraud, gross negligence or willful

 

17



--------------------------------------------------------------------------------

misconduct in connection with its performance hereunder or (iv) a default on the
part of the Manager in the performance of its obligations hereunder, and with
respect to clause (iv), such default could reasonably be expected to have a
Material Adverse Effect and remains unremedied for thirty (30) days after the
Manager receives written notice thereof from the Servicer (provided, however, if
such default is reasonably susceptible of cure, but not within such thirty
(30) day period, then the Manager may be permitted up to an additional ninety
(90) days to cure such default provided that the Manager diligently and
continuously pursues such cure).

(c)    Automatic Termination for Bankruptcy, Etc. If the Manager or any Obligor
files a petition for bankruptcy, reorganization or arrangement, or makes an
assignment for the benefit of the creditors or takes advantage of any insolvency
or similar law, or if a receiver or trustee is appointed for the assets or
business of the Manager or any Obligor and is not discharged within ninety
(90) days after such appointment, then this Agreement shall terminate
automatically; provided that if any such event shall occur with respect to less
than all of the Obligors, then this Agreement will terminate solely with respect
to the Obligor or Obligors for which such event has occurred and the respective
Tenant Site Assets owned, leased or managed by such Obligor(s). Upon the
termination of this Agreement as to a particular Obligor, the Manager and such
Obligor shall be released and discharged from all liability hereunder for the
period from and after the applicable termination date (except for rights and
obligations hereunder that are expressly stated to survive any termination) and
the Manager shall have no further obligation to perform any Services for such
Obligor or any Tenant Site Assets owned, leased or managed by such Obligor from
and after such date.

(d)    Resignation by Manager. Unless and until the Indenture has terminated in
accordance with its terms and all Obligations due and owing thereunder and under
the other Transaction Documents have been fully satisfied, the Manager shall not
resign from the obligations and duties hereby imposed on it hereunder except
upon determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
can be taken to make the performance of its duties hereunder permissible under
applicable law. Any such determination under clause (d)(i) above permitting the
resignation of the Manager shall be evidenced by an Opinion of Counsel (who is
not an employee of the Manager) to such effect delivered, and in form and
substance reasonably satisfactory, to the Issuer, the Servicer, the Indenture
Trustee and the Backup Manager. From and after the date on which the Indenture
has terminated in accordance with its terms and all Obligations due and owing
thereunder and under the other Transaction Documents have been fully satisfied,
the Manager shall have the right in its sole and absolute discretion, upon
thirty (30) days prior written notice to the Issuer, the Indenture Trustee, the
Backup Manager and the Servicer, to resign at any time from the obligations and
duties hereby imposed on it. This Agreement shall terminate with respect to the
resigning Manager on the effective date of any resignation of the Manager
permitted under this paragraph (d).

(e)    Backup Manager to Act. On and after the termination of the Manager
pursuant to paragraphs (b) and (c) or upon a resignation by the Manager pursuant
to paragraph (d) above (other than a resignation by the Manager after all
Obligations due and owing under the Transaction Documents have been fully
satisfied pursuant to Section 22(d)), the Issuer shall appoint (or if the Issuer
fails to so appoint, the Indenture Trustee shall appoint) the Backup Manager or
its designee, by providing written notice of such appointment to the Backup

 

18



--------------------------------------------------------------------------------

Manager, as the replacement Manager if the Backup Manager is then able to accept
such appointment in accordance with the terms of the Backup Management
Agreement. The Manager shall duly satisfy in all material respects all
obligations hereunder and on its part to be fulfilled under or in connection
with the Backup Management Agreement in connection with the appointment of the
Backup Manager, including the performance of all obligations of the Manager
until a replacement Manager’s appointment has become effective; provided that
the Manager shall be entitled to the Management Fee during such period. If the
Backup Manager is unable to act, and no Event of Default has occurred and is
continuing, the Issuer shall require that the Manager be replaced with a Person
chosen by the Issuer (or, if an Event of Default has occurred and is then
continuing, the Servicer) and reasonably acceptable to the Servicer.

(f)    The Issuer and the Manager each agree to give prompt written notice to
the Backup Manager of the occurrence of any event or circumstance of which it
has Knowledge that could reasonably be expected to lead to the Manager’s
termination under Sections 21(b), (c) or (d) hereof.

SECTION 23.    Duties Upon Termination. Upon the expiration or termination of
the Term, the Manager shall have no further right to act for any Obligor or to
draw checks on the Operating Account and shall promptly (i) furnish to the
Issuer or its designee or any replacement Manager all keys, key cards or access
codes required in order to obtain access to the Tenant Site Assets, (ii) deliver
to the Issuer or its designee or any replacement Manager (x) all Receipts
received after such termination or (y) any monies or reserves held by the
Manager on behalf of the Indenture Trustee, (iii) deliver to the Issuer or its
designee or any replacement Manager all books, files, abstracts, contracts,
Tenant Leases, Asset Agreements, materials and supplies, Budgets and other
Records relating to the Tenant Site Assets or the performance of the Services
and (iv) upon request, assign, transfer, or convey, as required, to the
respective Obligors all service contracts and personal property relating to or
used in the operation and maintenance of the Tenant Site Assets, except any
personal property which was paid for and is owned by the Manager. The Manager
shall also, for a period of six (6) months after such expiration or termination,
make itself available to consult with and advise the Obligors, the Servicer and
any replacement Manager regarding the operation and maintenance of the Tenant
Site Assets or otherwise to facilitate an orderly transition of management to a
new manager of the Tenant Site Assets; provided, that during such period, the
Manager shall be entitled to be compensated by the Obligors for its
out-of-pocket costs and expenses (such expenses to be deemed Additional Issuer
Expenses). Nothing in this Section 23 shall prohibit the Manager, the Obligors
or any of their respective Affiliates from retaining copies of any document or
instrument delivered in accordance with clauses (i), (iii) or (iv) above. This
Section 23 shall survive the expiration or earlier termination of this Agreement
(whether in whole or part).

SECTION 24.    [Reserved]

SECTION 25.    Indemnities.

(a)    Each of the Obligors agrees to, jointly and severally, indemnify, defend
and hold the Manager (including, for the avoidance of doubt, any replacement
Manager) and its agents, officers and employees harmless from and against any
and all suits, liabilities, damages, or claims (including any reasonable
attorneys’ fees and other reasonable costs and expenses

 

19



--------------------------------------------------------------------------------

relating to any such suits, liabilities or claims), in any way relating to the
Tenant Site Assets, the Manager’s performance of the Services hereunder, or the
exercise by the Manager of the powers or authorities herein or hereafter granted
to the Manager, except for those actions, omissions and breaches of Manager in
relation to which the Manager has agreed to indemnify the Obligors pursuant to
Section 25(b).

(b)    The Manager agrees to indemnify, defend and hold the Obligors harmless
from and against any and all suits, liabilities, damages, or claims for damages
(including any reasonable attorneys’ fees and other reasonable costs and
expenses relating to any such suits, liabilities or claims), in any way relating
to (i) any acts or omissions of the Manager or its agents, officers or employees
in the performance of the Services hereunder constituting fraud, gross
negligence or willful misconduct or (ii) any material breach of any
representation or warranty made by the Manager hereunder. If any legal action or
other proceeding of any kind is brought for the enforcement of this Agreement or
because of a default, misrepresentation, or any other dispute in connection with
any provision of this Agreement or the Services, the successful or prevailing
party shall be entitled to recover all fees and other costs incurred in such
action or proceeding, in addition to any other relief to which it may be
entitled.

(c)    If any action or proceeding is brought against an Indemnified Party with
respect to which indemnity may be sought under this Section 25, the Indemnitor,
upon written notice from the Indemnified Party, shall assume the investigation
and defense thereof, including the employment of counsel and payment of all
expenses. The Indemnified Party shall have the right to employ separate counsel
in any such action or proceeding and to participate in the defense thereof, but
the Indemnitor shall not be required to pay the fees and expenses of such
separate counsel unless such separate counsel is employed with the written
approval and consent of the Indemnitor, which shall not be unreasonably withheld
or refused.

(d)    The indemnities in this Section 25 shall survive the expiration or
termination of the Agreement.

(e)    The indemnities payable under this Section 25 by the Obligors shall be
subject to the availability of funds for such purpose in accordance with
Section 5.01(a) of the Indenture.

SECTION 26.    Miscellaneous.

(a)    Amendments. No amendment, supplement, waiver or other modification of
this Agreement shall be effective unless in writing and executed and delivered
by the Manager and the Obligor sought to be bound thereby; provided that, until
the Indenture has been terminated in accordance with its terms and all
Obligations due and owing thereunder and under the other Transaction Documents
have been fully satisfied, any material amendment, supplement, waiver or other
modification of this Agreement shall also require the consent of the Servicer,
the Indenture Trustee and a Rating Agency Confirmation (it being understood that
none of the foregoing shall require the consent of any Noteholder). No failure
by any party hereto to insist on the strict performance of any obligation,
covenant, agreement, term or condition of this Agreement, or to exercise any
right or remedy available upon a breach of this Agreement, shall constitute a
waiver of any of the terms of this Agreement. The Manager shall not be bound by

 

20



--------------------------------------------------------------------------------

any amendment, supplement, or other modification to any other Transaction
Document which is materially adverse to the Manager unless the Manager has
consented thereto; however the Manager’s consent shall not otherwise be required
as a condition for any such amendment, supplement, or other modification to be
effective for all other purposes. No amendment, supplement, waiver or other
modification of this Agreement which is or may reasonably be expected to be
materially adverse to the Backup Manager shall be effective unless the Backup
Manager has consented thereto; provided, however, that the Backup Manager’s
consent shall not otherwise be required as a condition for any such amendment,
supplement, or other modification to be effective for all other purposes.

(b)    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and may be delivered personally or by commercial
overnight carrier, telecopied or mailed (postage prepaid via the US postal
service) to the applicable party at the following address (or at such other
address as the party may designate in writing from time to time); provided,
however, any such notice or communication shall be deemed to be delivered only
when actually received by the party to whom it is addressed:

 

(1)   To any Obligor:    c/o LMRK Issuer Co. 2 LLC      2141 Rosecrans Avenue,
Suite 2100      El Segundo, CA 90245      Attention: George Doyle      With
copies to:      Landmark Infrastructure Partners LP      2141 Rosecrans Avenue,
Suite 2100      El Segundo, California 90245      Attention: Legal Department
(2)   To Manager:    c/o Landmark Infrastructure Partners GP LLC      2141
Rosecrans Avenue, Suite 2100      El Segundo, CA 90245      Attention: George
Doyle      With copies to:      Landmark Infrastructure Partners LP      2141
Rosecrans Avenue, Suite 2100      El Segundo, California 90245      Attention:
Legal Department

(c)    Assignment, Etc. The provisions of this Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. None of the rights, interests, duties, or
obligations created by this Agreement may be assigned, transferred, or delegated
in whole or in part by the Manager or any Obligor, and any

 

21



--------------------------------------------------------------------------------

such purported assignment, transfer, or delegation shall be void; provided,
however, that (i) the Obligors may assign this Agreement to the Indenture
Trustee and grant a security interest in their rights and interests hereunder
pursuant to the Indenture and the other Transaction Documents, (ii) the Manager
may, in accordance with paragraph (d) below, delegate any of its obligations
hereunder to one or more Sub-Managers pursuant to one or more Sub-Management
Agreements and (iii) the Manager may, in accordance with the Operation
Standards, utilize the services of third-party service providers , including
Affiliates of the Manager, to perform all or any portion of its Services
hereunder. Notwithstanding any such delegation or appointment of a third-party
service provider, the Manager shall remain liable to the Obligors to the same
extent as if the Manager were performing the Services alone, and the Manager
agrees that no additional compensation shall be required to be paid by the
Obligors in connection with any such delegation or third-party service provider.
The Manager hereby acknowledges that all of the rights of the Obligors hereunder
have been assigned to the Indenture Trustee as collateral security for the
Obligations. The Indenture Trustee is an intended third party beneficiary of
this Agreement.

(d)    Sub-Management Agreements.

(i)    The Manager may enter into one or more sub-management agreements (each, a
“Sub-Management Agreement”) to provide for the performance by one or more third
parties, including Affiliates of the Manager (each, a “Sub-Manager”) of any or
all of its obligations hereunder, provided that any Sub-Management Agreement
shall expressly or effectively provide that if the Manager shall for any reason
no longer act in such capacity hereunder (including pursuant to Section 22(b)),
any successor to the Manager hereunder (including the Backup Manager if the
Backup Manager has become such successor pursuant to Section 22(e)) may
thereupon either assume all of the rights and, except to the extent that they
arose prior to the date of assumption, obligations of the Manager under such
Sub-Management Agreement or alternatively, may terminate such rights and
obligations, in either case without cause and without payment of any penalty or
termination fee.

(ii)    The Manager shall monitor the performance of its Sub-Managers under any
Sub-Management Agreement.

(iii)    The Manager will be solely liable for all fees owed by it to any
Sub-Manager. Each Sub-Manager retained under the related Sub-Management
Agreement will be reimbursed by the Manager for certain expenditures which it
makes, generally to the same extent that the Manager would be reimbursed
hereunder.

(e)    Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force or effect. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.

 

22



--------------------------------------------------------------------------------

(f)    Limitations on Liability.

(i)    Notwithstanding anything herein to the contrary, neither the Manager nor
any member, manager, director, officer, employee, shareholder or agent of the
Manager shall be under any liability to the Obligors or any other Person for any
action taken, or not taken, in good faith pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect the
Manager against any liability to the Obligors, the Servicer or the Indenture
Trustee for the material breach of a representation or warranty made by the
Manager herein or against any liability which would otherwise be imposed on the
Manager solely attributable to the Manager’s fraud, gross negligence or willful
misconduct in the performance of the Services hereunder.

(ii)    Notwithstanding anything herein to the contrary, no party will be liable
to any other for special, indirect, incidental, exemplary, consequential or
punitive damages, or loss of profits, arising from the relationship of the
parties or the conduct of business under, or breach of, this Agreement.

(iii)    Notwithstanding any other provision of this Agreement or any rights
which the Manager might otherwise have at law, in equity, or by statute, any
liability of an Obligor to the Manager shall be satisfied only from such
Obligor’s interest in the Tenant Site Assets, the Tenant Leases, the Asset
Agreements, the Insurance Policies and the proceeds thereof, and then only to
the extent that such Obligor has funds available to satisfy such liability in
accordance with the Indenture, the Cash Management Agreement and the other
Transaction Documents, (any such available funds being hereinafter referred to
as “Available Funds”). In the event the Available Funds of an Obligor are
insufficient to pay in full any such liabilities of an Obligor, the excess of
such liabilities over such Available Funds shall not constitute a claim (as
defined in the United States Bankruptcy Code) against such Obligor unless and
until a proceeding of the type described in Section 26(j) is commenced against
such Obligor by a party other than the Manager or any of its Affiliates.

(iv)    No officer, director, employee, agent, shareholder, member, manager or
Affiliate of any Obligor or the Manager (except, in the case of an Obligor, for
Affiliates that are also Obligors hereunder) shall in any manner be personally
or individually liable for the obligations of any Obligor or the Manager
hereunder or for any claim in any way related to this Agreement or the
performance of the Services.

(v)    The provisions of this Section 26(f) shall survive the expiration or
earlier termination of this Agreement (whether in whole or in part).

(g)    Governing Law; Submission to Jurisdiction.

(i)    THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

(ii)    EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED STATES
FEDERAL COURT SITTING IN THE BOROUGH OF

 

23



--------------------------------------------------------------------------------

MANHATTAN, THE CITY OF NEW YORK OR, IF SUCH FEDERAL COURTS DO NOT HAVE SUBJECT
MATTER OR DIVERSITY JURISDICTION FOR A PARTICULAR PROCEEDING, IN THE STATE
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN RELATION TO THIS AGREEMENT.

(h)    Confidentiality. The Backup Manager, or any other party succeeding to the
duties of the Manager named herein (a “Successor Manager”) agrees to keep
confidential (and (a) to cause its respective officers, directors and employees
to keep confidential and (b) to use its best efforts to cause its respective
agents and representatives to keep confidential) the Information (as defined
below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that such Successor Manager shall be permitted
to disclose Information (i) to the extent required by the Transaction Documents,
(ii) as requested by the Rating Agencies, (iii) to the extent such Successor
Manager reasonably determines disclosure is necessary or advisable to perform
services contemplated by this Agreement, (iv) to the extent provided in any
Offering Memorandum, (v) the parties to the Indenture who are subject to the
confidentiality provisions contained therein, (vi) to actual or prospective
Tenants, (vii) if required to do so by any applicable statute, law, rule or
regulation, or in working with any taxing authorities or other governmental
agencies, (viii) to any government agency or regulatory body having or claiming
authority to regulate or oversee any aspects of such Successor Manager’s
business or that of its Affiliates, (ix) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which such Successor Manager or an
Affiliate or an officer, director, employer or shareholder thereof is a party,
(x) to any Affiliate, independent or internal auditor, agent, employee or
attorney of such Successor Manager provided that the Manager advises such
recipient of the confidential nature of the Information being disclosed and
obtains confirmation in such form as may be acceptable to the Manager to the
effect that such Person will keep such Information confidential and (xi) any
other disclosure authorized by such Successor Manager. For the purposes of this
paragraph (g), the term “Information” shall mean the terms and provisions of
this Agreement and all financial statements, certificates, reports, Records,
agreements and information (including the Tenant Leases, Asset Agreements and
all analyses, compilations and studies based on any of the foregoing) that
relate to the Tenant Site Assets or the Services, other than any of the
foregoing that are or become publicly available other than by a breach of the
confidentiality provisions contained herein.

(i)    Issuer as Agent. Each of the Obligors hereby appoints the Issuer to serve
as its representative and agent to act, make decisions, and grant any necessary
consents or approvals hereunder, collectively, on behalf of such Obligor. Each
Obligor hereby authorizes the Issuer to take such action as agent on its behalf
and to exercise such powers as are delegated to the Issuer by the terms hereof,
together with such powers as are reasonably incidental thereto.

(j)    No Petition. Prior to the date that is one year and one day after the
date on which the Indenture has been terminated in accordance with its terms,
all Obligations under the Indenture and under the other Transaction Documents
have been fully satisfied, the Manager shall not institute, or join any other
Person in instituting, or authorize a trustee or other Person acting on its
behalf or on behalf of others to institute, any bankruptcy, reorganization,
arrangement, insolvency, liquidation or receivership proceedings under the laws
of the United States of America or any state thereof against any Obligor or the
Guarantor.

 

24



--------------------------------------------------------------------------------

(k)    Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
effect the construction of, or to be taken into consideration in interpreting,
this Agreement.

(l)    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), each of which when so executed shall be deemed to
be an original, but all such respective counterparts shall together constitute
but one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission (including, without
limitation, via Portable Document Format or “PDF”) shall be as effective as
delivery of a manually executed counterpart hereof.

(m)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES FOLLOW]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Manager:

          LANDMARK INFRASTRUCTURE PARTNERS GP LLC     By:   /s/ George P. Doyle
      Name: George P. Doyle       Title: Authorized Representative

Issuer and Obligor:

          LMRK ISSUER CO. 2 LLC     By:  

/s/ George P. Doyle

     

Name: George P. Doyle

     

Title: Authorized Representative

Original Asset Entities and Obligors:

          LMRK Propco LLC     By:  

/s/ George P. Doyle

     

Name: George P. Doyle

     

Title: Authorized Representative

    LD Tall Wall III LLC     By:  

/s/ George P. Doyle

     

Name: George P. Doyle

     

Title: Authorized Representative

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

TENANT SITE ASSETS

[On file with Manager]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MANAGER REPORT

[See attached.]



--------------------------------------------------------------------------------

Landmark Infrastructure Partners GP LLC — Monthly Report

 

Today’s Date (Date of Submission)

     11/29/2017  

Beginning of Period

     [                     ] 

End of Period

     [                     ] 

PRINCIPAL NOTE BALANCE

 

Series 2017-1

  BOP Balance     Targeted Paydown     Unpaid Carryforward
Amort from Previous     Actual Paydown     Unpaid Amort Amt     EOP Balance    
Coupon     Interest Due  

Series 2017-1 Class A

    62,000,000.00       —         —         —         —         62,000,000.00  
    4.100 %      —    

Series 2017-1 Class B

    18,000,000.00       —         —         —         —         18,000,000.00  
    3.810 %      —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

    80,000,000.00       —         —         —         —         80,000,000.00  
    4.035 %      —    

TOTAL

    80,000,000.00       —         —         —         —         80,000,000.00  
    4.035 %      —    

ACCOUNT BALANCES

 

     Beginning of Period      End of Period  

Collection Account

     —          —    

Impositions and Reserve Account

     —          —    

Advance Rents Reserve Account

     1,208,100.00        1,208,100.00  

Site Acquisition Account (if any)

     16,000,000.00        16,000,000.00  

Yield Maintenance Reserve Account (if any)

     294,981.50        294,981.50  

ANNUALIZED NET CASH FLOW

 

     Current Period  

Annualized Revenue (as defined in the Indenture)

     —    

Annualized Net Cash Flow (=98.00% × Annualized Revenue)

     —    

DSCR

DSCR = (a) over (b)

 

(a)    Annualized Net Cash Flow

     —    

(b)    Sum of the following:

  

Next 12 months interest

     —    

Per Annum Indenture Trustee Fee

     —    

Per Annum Servicer Fee

     —    

Less: Annualized Yield Maintenance Amount (if applicable)

     —    

TRIGGERS

 

            Requirement      Actual      Result  

Residual Cash Flow Partial Sweep (Class B Only)

     DSCR        1.75 x       0.00 x       PASS/FAIL  

Residual Cash Flow Partial Sweep (Class A and B)

     DSCR        1.50 x       0.00 x       PASS/FAIL  

Cash Trap Condition

     DSCR        1.30 x       0.00 x       PASS/FAIL  

Amortization Period

     DSCR        1.15 x       0.00 x       PASS/FAIL  

Manager Replacement

     DSCR        1.10 x       0.00 x       PASS/FAIL  



SITE ACQUISITION ACCOUNT (if applicable)

 

     Beginning of Period      Withdrawals      End of Period  

Site Acquisition Account (if any)

   $ 16,000,000      $ —        $ 16,000,000  

Yield Maintenance Account (if any)

   $ 294,977      $ —        $ 294,977  

Yield Maintenance Amount (current period)

         $ 294,977  

Yield Maintenance Amount (remaining Site Acquisition Period)

 

      $ 294,977  

Weighted Average Note Rate

           4.03 % 

Months left in Site Acquisition Period

           6 months  

Amount to be released to, or at discretion of Issuer

         $ —    

TENANT QUALITY TESTS

 

     Requirement   Actual   Result

A.) Minimum Annualized Revenue for all Tenant Site Assets attributed to
Mortgaged Tenant Site Assets

   90%       %   PASS/FAIL

B.) Minimum Annualized Revenue for all Tenant Site Assets attributed to Tenant
Sites for which all Tenant Site Assets would be senior to recorded mortgage or
for which non-disturbance agreements have been obtained.

   85%       %   PASS/FAIL

C.) Minimum weighted average annualized rent escalator for all Tenant Leases
calculated on the basis of Annualized Revenues

   1.45%       %   PASS/FAIL

D.) Maximum percentage of Annualized Revenue for all Tenant Site Assets that is
attributed to Clear Channel

   39.50%       %   PASS/FAIL

E.) Maximum percentage of Annualized Revenue for all Tenant Site Assets that is
attributed to Outfront Media

   33.00%       %   PASS/FAIL

F.) Maximum percentage of Annualized Revenue for all Tenant Site Assets that is
attributed to Lamar Advertising Company

   15.00%       %   PASS/FAIL

G.) Minimum weighted average Final Remaining Tenant Lease Term with respect to
all Tenant Leases

   25.00 years   [    ] years   PASS/FAIL

H.) Minimum weighted remaining term for all Tenant Site Assets (assuming that
remaining term for all fee sites is equal to 99 years)

   75.00 years   [    ] years   PASS/FAIL

I.) Minimum percentage of aggregate Annualized Revenue for all Tenant Sites that
is attributable to Prepaid Sites

   80.00%       %   PASS/FAIL

J.) Maximum percentage of aggregate Annualized Revenue for the top 5 Tenant
Leases by annualized revenue under such Tenant Leases

   25.00%       %   PASS/FAIL

K.) Minimum percentage of aggregate Annualized Revenue for all Tenant Site
Assets that is attributable to Tenant Site Assets located in the largest 100
BTAs

   90.00%       %   PASS/FAIL



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MANAGER EXTENSION LETTER

[See attached.]



--------------------------------------------------------------------------------

LMRK ISSUER CO. 2 LLC

2141 Rosecrans Avenue, Suite 2100

El Segundo, CA 90245

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

2141 Rosecrans Avenue, Suite 2100

El Segundo, CA 90245

[            ], 2017

 

Re: Extension of Management Agreement, dated as of November 30, 2017, by and
among the LMRK

Issuer Co. 2 LLC (the “Issuer”), the Asset Entities from time to time party
thereto and Landmark

Infrastructure Partners GP LLC, as manager (the “Manager”)

 

Dear [                    ]:

Reference is made to the Management Agreement, dated as of November 30, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Management Agreement”), by and among the LMRK Issuer Co. 2
LLC (the “Issuer”), the Asset Entities from time to time party thereto and
Landmark Infrastructure Partners GP LLC, as manager (the “Manager”). Capitalized
terms not defined herein shall have the meanings set forth in the Management
Agreement.

Pursuant to Section 22(a) of the Management Agreement, the initial Term of the
Management Agreement was scheduled to expire at 5:00 P.M. (New York time) on
[    ] (the “Initial Expiration Date”), which Term may be extended from time to
time at the option of the Issuer, for successive one (1) month periods by
written notice by the Issuer to that effect to the Manager on or prior to the
then-current Expiration Date (an “Extension Notice”).

Pursuant to Section 22(a) of the Management Agreement, the Issuer hereby
notifies you that the Issuer has elected to extend the term of the Management
for an additional one (1) month period (so that the Expiration Date is the last
day of the calendar month following the date of the Initial Expiration Date).
The new Expiration Date will be [                     ].

[Remainder of Page Intentionally Blank; Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, LMRK ISSUER CO. 2 LLC By:  

 

Name:   Title:  

Copies to:

Wilmington Trust, National Association

1100 N. Market St., 5th Floor

Wilmington, DE 19890

ekardash@wilmingtontrust.com

Midland Loan Services, a divison of PNC Bank, National Association

10851 Mastin Street, Suite 300

Overland Park KS 66210 USA

Brandy.Toepfer@midlandls.com

 

[Signature Page to Extension Notice]